DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 01/15/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed limitations of “measuring a strength of a middle ear muscle reflex; and adjusting at least one of frequency lowering, frequency compression and frequency translation dependent on the measured strength of the middle ear muscle reflex; wherein the middle ear muscle reflex is measured by generating sound with a loudspeaker of the hearing device at different sound pressure levels, which is transmitted in the ear of the user, receiving a reflected sound signal reflected by the ear, and evaluating a sound pressure level of the reflected sound signal” must be shown or the feature(s) canceled from the claim 11. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 8-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEGOVIA MARTINEZ (U. S. Pat. App. Pub. – 2016/0199643).
	Regarding claim 1, SEGOVIA MARTINEZ discloses a method for compensating hearing deficiencies with a hearing device ([0001]), the method comprising: receiving a sound signal ([0007]); attenuating an output sound pressure level of the sound signal dependent on an input sound pressure level of the sound signal (Figs. 3-4, and [0045-0051]); and outputting the attenuated sound signal with a loudspeaker of the hearing device (12); wherein the output sound pressure level is attenuated, when the input sound pressure level is above an upper speech recognition kneepoint of a user (I of Fig. 3), which upper speech recognition kneepoint is stored in the hearing 
	Regarding claim 2, SEGOVIA MARTINEZ further discloses the method, wherein the output sound pressure level is attenuated above a sound pressure level threshold (204 of Fig. 3), which sound pressure level threshold is stored in the hearing device ([0021]) and which has been selected smaller than the upper speech recognition kneepoint (I of Fig. 3).
	Regarding claim 3, SEGOVIA MARTINEZ further discloses the method, wherein an attenuation of the output sound pressure level between the sound pressure level threshold and the upper speech recognition kneepoint is continuously increasing (Fig. 3).
	Regarding claim 4, SEGOVIA MARTINEZ further discloses the method, wherein the sound signal at a maximal sound pressure level is attenuated to the upper speech recognition kneepoint (206 of Fig. 3).
	Regarding claim 8, SEGOVIA MARTINEZ further discloses the method, wherein the upper speech recognition kneepoint is frequency-dependent; wherein the upper speech recognition kneepoint is stored for different frequencies in the hearing device ([0021 and 0052-0053]).
	Regarding claim 9, SEGOVIA MARTINEZ further discloses the method, wherein the attenuation of the sound signal is additionally frequency-dependent ([0021 and 0052-0053]).
	Regarding claim 10, SEGOVIA MARTINEZ further discloses the method, wherein the sound signal is at least one of frequency lowered, compressed and translated above the upper speech recognition kneepoint (Fig. 4 and [0009-0013 and 0024-0028]).
Regarding claim 12, SEGOVIA MARTINEZ further discloses the method, wherein the received sound signal is generated by a microphone of the hearing device; and/or wherein the received sound signal encodes environmental sound of the user (Fig. 1A).

Regarding claim 14, SEGOVIA MARTINEZ further discloses the method, wherein a hearing device comprising: a microphone for acquiring environmental sound of a user and for generating a sound signal; a sound processor for attenuating the sound signal at least dependent on an input sound pressure level of the sound signal; a loudspeaker for outputting the attenuated sound signal to the user (Fig. 1A and claims 1-4, 8-10 and 12) as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over SEGOVIA MARTINEZ (U. S. Pat. App. Pub. – 2016/0199643) in view of SWANSON et al. (U. S. Pat. App. Pub. – 2013/0103396).
.
Claims 6-7 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over SEGOVIA MARTINEZ (U. S. Pat. App. Pub. – 2016/0199643).
Regarding claims 6-7, SEGOVIA MARTINEZ further discloses the method, wherein the sound signal at a maximal sound pressure level is attenuated to the upper/low speech recognition kneepoint (Figs. 2-4) as claimed. But SEGOVIA MARTINEZ may not specially teach in details for the value of the speech recognition kneepoint as claimed. Since providing suitable speech recognition kneepoint (based on testing and prescription) for a hearing impaired user is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable speech recognition kneepoint, such as higher than 75 dB, for the hearing aid taught by SEGOVIA MARTINEZ, in order to customize a suitable hearing aid for the user.
Regarding claim 11, SEGOVIA MARTINEZ further discloses the method, wherein setting or adjusting at least one of frequency lowering, frequency compression and frequency translation depended on the need of user ([0010-0011 and 0021]) as claimed. But SEGOVIA MARTINEZ may not specially teach in details for measuring a strength of a middle ear muscle reflex as claimed. Since providing suitable testing and prescription for fitting and/or updating a hearing device for a hearing impaired user is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651